Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action from the examiner in charge of this application in response to the Amendment filed on 11/15/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0180350 to Yoon et al (hereinafter Yoon).
Yoon discloses (Claim 1). A refrigerator, comprising (such as shown in Figs. 2-5): a liner 122 having an outer surface, wherein the liner 122 at least partially defines a refrigerator compartment 12a; a thermal bridge 121 having an outer surface, wherein the thermal bridge 121 is operably coupled to the liner 122; a gap (covered by cover 128) positioned along a front portion of the refrigerator compartment, wherein the gap is partially defined by the thermal bridge and partially defined by the refrigerator liner 122; and a lightning assembly disposed within the gap, wherein the lighting assembly 127 includes an outer layer 128 through which light is emitted into the refrigerator compartment, and further wherein the outer layer includes an outer surface aligned with the outer surface of the thermal bridge and the outer surface of the liner; (Claim 4). The refrigerator of claim 1, wherein the lighting assembly 127 includes a light guide having a body portion coupled to the refrigerator compartment; (Claim 5). The refrigerator of claim 1, wherein the lighting assembly is disposed around an opening into the refrigerator compartment; (Claim 6). A refrigerator, comprising: a liner 122 having a front edge and a transverse portion that is inwardly angled (such as shown in Fig. 5) and positioned adjacent to the front edge; a thermal bridge 121 having a coupling portion coupled to the front edge of the refrigerator liner 122; an outwardly opening channel partially defined between the transverse portion of the liner and partially defined by the coupling portion of the thermal bridge; and a lighting assembly 127 received in the outwardly opening channel; (Claim 7). The refrigerator of claim 6, wherein the liner 122 includes a plurality of walls defining a refrigerator compartment; (Claim 8). The refrigerator of claim 7, wherein the plurality of walls of the liner includes a top wall, a bottom wall, a first sidewall and a second sidewall that are interconnected with one another; (Claim 9). The refrigerator of claim 8, wherein the lighting assembly is substantially disposed around an opening into the refrigerator compartment ([0056]); (Claim 10). The refrigerator of claim 8, wherein the lighting assembly includes portions thereof disposed along the top wall of the liner, the bottom wall of the liner, the first sidewall of the liner, and the second sidewall of the liner ([0056]); (Claim 11). The refrigerator of claim 10, wherein the liner includes an outer surface aligned with an outer surface of the thermal bridge (such as shown in Fig. 5); (Claim 12). The refrigerator of claim 11, wherein the lighting assembly 127 includes an outer surface aligned with the outer surface of the thermal bridge and the outer surface of the liner (Fig. 5); (Claim 13). A refrigerator, comprising: a liner 122 having a quadrilateral front edge and an outer surface; a thermal bridge 121 having an outer surface and a quadrilateral coupling portion coupled to the front edge of the liner, wherein a channel (such as shown in Fig. 5) is partially defined by the outer surface of the liner 122 and partially defined by the outer surface of the thermal bridge 121, and further wherein the outer surface of the liner is aligned with the outer surface of the thermal bridge; and a lighting assembly 127 received in the channel and having an outer surface disposed in a same plane as the outer surface of the thermal bridge and the outer surface of the liner; (Claim 14). The refrigerator of claim 13, wherein the lighting assembly includes first and second vertical portions disposed on opposed first and second sidewalls of the liner, respectively ([0056]); (Claim 15). The refrigerator of claim 14, wherein the lighting assembly includes upper and lower horizontal portions disposed on a top and a bottom wall of the liner, respectively ([0056]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of USP 9671158 to Sandberg et al (hereinafter Sandberg).
Yoon discloses all the elements as discussed above including the limitations in Claims 17-19 of wherein the lighting assembly comprises a light guide; wherein the light guide is disposed in a surround configuration within a refrigerator compartment defined by the liner; wherein the lighting assembly defines a quadrilateral lighting feature disposed in a surround configuration within a refrigerator compartment defined by the liner.  
The differences being that Yoon fails to clearly disclose the limitations in Claim 16.
However, Sandberg teaches the idea of providing a thermal insulated housing with a lighting assembly 32,70 disposed in a surround configuration within thermal insulated housing; wherein the lighting assembly defines a quadrilateral lighting feature disposed in a surround configuration within the thermal insulated housing; wherein the lighting assembly comprises multiple portions which interconnect to each other.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Sandberg, to modify Yoon to include the limitations in Claim 16 of wherein the first and second vertical portions of the lighting assembly interconnect the upper and lower horizontal portions of the lighting assembly in order to increase the overall versatility of the refrigerator.  
Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. Applicant argues on page 6 that Yoon fails to clearly disclose the limitations in claim 1 of the gap being “partially defined by the thermal bridge and partially defined by the refrigerator liner”. Further, the light source accommodating portions 121c of Yoon are wholly defined by the front frame 121. The examiner respectfully take the position that Yoon meets the limitations in claim 1 of the gap being “partially defined by the thermal bridge and partially defined by the refrigerator liner”, since Fig. 5 of Yoon clearly shows “a gap positioned along a front portion of the refrigerator compartment, wherein the gap is partially defined by the thermal bridge 121 and partially defined by the refrigerator liner 122”. Further, a lighting assembly 127 is clearly disposed within said gap. Therefore, Yoon meets all the limitations recited in each of the independent claims 1, 6, and 13. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
November 28, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637